Title: Hubbard Taylor to James Madison, 20 July 1835
From: Taylor, Hubbard
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Spring Hill Clarke County Ky.
                                
                                July 20 1835
                            
                        
                        
                        I have long since intended writing to you to let you know that altho we are situated at a distance I have not
                            forgotten our early friendship and the esteem in which I continue to hold you in my sincere and affectionate rememberance—I have not been wanting in my frequent enquiries in reguard to your & your families health—I am gratified to hear
                            by the late information I have recd., that it is better, than some time past, & that it is as good as could be
                            expected for your advanced age—
                        That you may be fortunate enough to pass through the remainder of your time in this world, with as little
                            pain and affliction as can be attendant on human nature, you have my most sincere wish.
                        I have preserved all your letters you in early times was so good as to address to me, and I often look over
                            them with pleasure, both of a private as well as those of a political charactor; the latter in those times of excitement
                            affords me great satisfaction to gether with printed productions known to have droped from your pen
                        Could the citizens of the U. S. quietly settle down under the principles of your production of 98.’9, what a
                            happy people we might be. It is true we enjoy great prosperity, notwithstanding the present confliction of party spirit
                            pervading every State in the Union—I much fear that the ambitious and avaricious, have set their faces against those
                            principles, for which you have spent a life devoted to the liberty, happiness & well fare of our common Country,
                            using all your energy as a Citizen meeting the calls of your Country, without solicitations for office, on your part,
                            sinking a part of your private funds in its service, instead of increasing them from those of the public. These are facts
                            well known to me, and better as to yourself & will not be deemed by you as a matter merely of flattery on my part—
                        May you my Dear Sir, yet live to see your Country settle down in peace and quiet, on the true, just, strict
                            & plain limited construction of our most valuable & sacred constitution. I know its the only boon you ask
                            for a life devoted entirely for their happiness & well fare.
                        Your goodness I am sure will excuse those malutated effusions of my mind and the errors they may contain (if any)—for I assure you my intentions are pure, and they flow from a heart that holds in dear & sincere rememberance the
                            times gone by, when I had the pleasure of being personally in your Company.
                        If my recollection does not deceive me you entered your 84th. year last march. On the 2d. of the ensuing
                            August I shall enter my 76th. year of age. I am sorry to hear of the death of our relation Mr Robert Taylor of your
                            County. I believe I am the oldest now living of those bearing the name of Taylor, of the Virginia family of that name. I
                            have now yet living Six Children 37 Grand Children, and 5 G. G. Children so that my family not likely to be shortly
                            extinct—
                        Mrs. Taylor and myself enjoys a considerable share of good health, she joins me in our most cordial love
                            & good wishes for both of your health, and happiness—with great esteem I am most affectionately yrs
                        
                        
                            
                                Hubbard Taylor
                            
                        
                    